                                    Case 3:16-cr-00440-WHA Document 266 Filed 08/06/20 Page 1 of 2




                            1 ADAM G. GASNER (SBN 201234)
                              Law Chambers Building
                            2 345 Franklin Street
                              San Francisco, CA 94102
                            3 Telephone:     415-782-6000
                              Facsimile:     415-782-6011
                            4 E-Mail:        adam@gasnerlaw.com
                            5
                              VALERY NECHAY (SBN 314752)
                            6 Law Chambers Building
                              345 Franklin Street
                            7 San Francisco, CA 94102
                            8 Telephone:     415-652-8569
                              E-Mail:        valerynechaylaw@gmail.com
                            9
                              Attorneys for Defendant
                           10 YEVGENIY ALEXANDROVICH NIKULIN
                           11
                           12                                  IN THE UNITED STATES DISTRICT COURT
                           13
GASNER CRIMINAL LAW




                                                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
 San Francisco, CA 94102
  Law Chambers Building
    345 Franklin Street




                           14
                                                                     SAN FRANCISCO DIVISION
                           15
                           16
                                UNITED STATES OF AMERICA,                              No. 16-CR-00440-1WHA
                           17
                                                  Plaintiff,
                           18                                                          STIPULATION REGARDING POST-
                           19            v.                                            TRIAL MOTIONS BRIEFING
                                                                                       SCHEDULE &
                           20
                                YEVGENIY ALEXANDROVICH NIKULIN,                        [PROPOSED] ORDER
                           21
                                                  Defendant.
                           22
                           23
                                        THE PARTIES STIPULATE AS FOLLOWS:
                           24
                                        The parties agree and request that the Court accept the following timeline for Rule
                           25
                                29/Motion for New Trial filings:
                           26
                                              •   September 1, 2020: Defendant’s post-trial motion due;
                           27
                                              •   September 15, 2020: Government’s opposition due;
                           28
                                                                                   1
                                USA v. Nikulin
                                Case Number: 16-CR-00440-1WHA
                                Stipulation and Proposed Order
                                    Case 3:16-cr-00440-WHA Document 266 Filed 08/06/20 Page 2 of 2




                            1                •   September 22, 2020: Defendant’s reply (if any) due; and
                            2                •   September 29, 2020: Hearing on post-trial motion.
                            3
                                        SO STIPULATED AND AGREED:
                            4
                                        DATED: August 5, 2020
                            5                                                 /S/ Adam Gasner __________
                            6                                                 Adam G. Gasner, Esq.
                                                                              Attorney for Defendant
                            7                                                 YEVGENIY ALEXANDROVICH NIKULIN
                                        DATED: August 5, 2020
                            8                                                 /S/ Valery Nechay __________
                                                                              Valery Nechay, Esq.
                            9
                                                                              Attorney for Defendant
                           10                                                 YEVGENIY ALEXANDROVICH NIKULIN
                                        DATED: August 5, 2020
                           11                                                 /S/Michelle Kane __________
                                                                              Michelle J. Kane
                           12
                                                                              ASSISTANT UNITED STATES ATTORNEY
                           13           DATED: August 5, 2020
GASNER CRIMINAL LAW


 San Francisco, CA 94102




                                                                                 Katherine Wawrzniak______
  Law Chambers Building




                                                                              /S/
    345 Franklin Street




                           14                                                 Katherine Wawrzyniak
                                                                              ASSISTANT UNITED STATES ATTORNEY
                           15
                           16
                                                                              ORDER
                           17
                                        IT IS HEREBY ORDERED that the post-trial motion filing timeline shall proceed as
                           18
                                follows:
                           19
                           20                •   September 1, 2020: Defendant’s post-trial motion due;

                           21                •   September 15, 2020: Government’s opposition due;
                           22
                                             •   September 22, 2020: Defendant’s reply (if any) due; and
                           23
                                             •   September 29, 2020: Hearing on post-trial motion.
                           24
                           25
                                        DATED: August______, 2020
                           26
                                                                              _____________________________________
                           27                                                 HON. WILLIAM ALSUP
                                                                              United States District Judge
                           28
                                                                                    2
                                USA v. Nikulin
                                Case Number: 16-CR-00440-1WHA
                                Stipulation and Proposed Order
